FILED
                            NOT FOR PUBLICATION                             OCT 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MIGUEL REYES-CARREON,                            No. 09-16416

               Petitioner - Appellant,           D.C. No. 2:08-cv-00591-JCM

  v.
                                                 MEMORANDUM *
BRIAN WILLIAMS, Warden and
ATTORNEY GENERAL FOR THE
STATE OF NEVADA,

               Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                          Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Nevada state prisoner Miguel Reyes-Carreon appeals pro se from the district

court’s order dismissing his 28 U.S.C § 2254 habeas petition as untimely. We

have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Reyes-Carreon contends that the district court should not have dismissed his

petition as untimely filed because he relied on incorrect advice from an “assistant”

in his prison law library. This contention lacks merit. See Miranda v. Castro, 292

F.3d 1063, 1066-68 (9th Cir. 2002) (ruling that equitable tolling was not warranted

where a section 2254 petitioner relied on incorrect advice of former counsel

because petitioner had no right to assistance counsel regarding post-conviction

relief).

       Reyes-Carreon’s other contention advanced, concerning his limited language

abilities, lacks merit. See Mendoza v. Carey, 449 F.3d 1065, 1070 (9th Cir. 2006)

(“[A] non-English-speaking petitioner seeking equitable tolling must, at a

minimum, demonstrate that . . . he was unable, despite diligent efforts, to procure

either legal materials in his own language or translation assistance from an inmate,

library personnel, or other source.”) (emphasis added).

       Reyes-Carreon’s motion for appointment of counsel is denied.

       We construe Reyes-Carreon’s additional arguments as a motion to expand

the certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

       AFFIRMED.


                                          2                                    09-16416
3   09-16416